Citation Nr: 0604993	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-05 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange (AO) 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and daughter




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran retired in May 1967 after more than 20 years of 
active service.  He died in October 2002.  The appellant is 
his widow.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2003 rating action that denied service 
connection for the cause of the veteran's death.  The 
appellant filed a Notice of Disagreement (NOD) in June 2003, 
and the RO issued a Statement of the Case (SOC) in January 
2004.  In February 2004, the appellant filed a Substantive 
Appeal, wherein she requested a Board hearing at the RO.  By 
letter of March 2004, the RO notified the appellant of a RO 
hearing that had been scheduled for her before a hearing 
officer in April 2004.  In April 2004, the appellant 
requested that the hearing be rescheduled to another date.  
By letter of May 2004, the RO notified the appellant of a RO 
hearing that had been scheduled for her before a hearing 
officer in June 2004, which hearing was held, and a 
transcript of which is of record.  In a June 2004 statement, 
the appellant stated that the RO hearing before a hearing 
officer satisfied her request for a Board hearing.  The RO 
issued a Supplemental SOC (SSOC) in June 2005.

While, in a January 2006 Brief on Appeal the appellant's 
representative refers to a claim for burial benefits, the 
Board notes that this is not a claim advanced by this 
appellant.  (Parenthetically, the Board notes that in 
November 2002 the RO received a claim for burial benefits 
from the veteran's daughter, the RO denied her burial 
benefits by decision of February 2003, she filed a NOD in May 
2003, the RO issued her a SOC in January 2004; there is no 
evidence that of a timely-filed substantive appeal)  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished. 

2.  During his lifetime, the veteran was not service 
connected for any disability.

3.  The veteran's death certificate indicates that the 
immediate cause of his death was metastatic gastric 
adenocarcinoma that had its onset 3 months prior to death; 
other evidence indicates that diabetes mellitus (DM) was a 
contributory cause of death.

4.  The veteran did not have verified active service in the 
Republic of Vietnam during the Vietnam Era, and thus may not 
be presumed to have been exposed to herbicide agents, 
including AO, during such service.  

5.  Metastatic gastric adenocarcinoma and DM were first 
manifested many years following separation from service, and 
there is no medical evidence or opinion that establishes a 
nexus between any such carcinoma or DM and the veteran's 
military service.
  

CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death, to include as due to AO exposure, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record on appeal in light of the above, the 
Board finds that all notification and development action 
needed to render a fair decision on the issue on appeal has, 
to the extent possible, been accomplished. 

Through the January and April 2003 RO letters, the April 2003 
rating action, the June 2003 RO letter, the January 2004 SOC, 
the March, May, and December 2004 and April 2005 RO letters, 
the June 2005 SSOC, and the November 2005 RO letter, the 
appellant and her representative were variously notified of 
the law and regulations governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate her 
claim, and the evidence that had been considered in 
connection with her appeal.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support her claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

Additionally, the January and April 2003, December 2004, and 
April 2005 RO letters, SOC, and SSOC variously informed the 
appellant and her representative of what the evidence had to 
show to establish entitlement to the benefit she sought; what 
information or evidence VA still needed from her; what 
evidence VA had retrieved and considered in her claim; what 
evidence she had to furnish; what she had to do to obtain 
assistance from VA in connection with her appeal; and that VA 
would make reasonable efforts to help her get evidence 
necessary to support her claim, such as medical records 
(including private medical records), if she gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter 2003 and 2005 RO letters specifically informed the 
appellant of the VCAA's requirements, and notified her that 
he could help with her claim by informing VA of any 
additional information or evidence that she wanted it to try 
to obtain for her, where to send additional evidence or 
information concerning her appeal, and where she could 
request assistance if needed.  The latter January 2003 RO 
letter specifically notified the appellant to furnish 
evidence that she had that was pertinent to her claim, and 
the April 2005 RO letter specifically notified her to furnish 
any evidence that she had in her possession that was 
pertinent to her claim.  Accordingly, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by VA has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a claimant of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this appeal.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, documents meeting some of 
the VCAA's notice requirements were provided to the appellant 
both prior and subsequent to the April 2003 rating action on 
appeal.  However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
appellant in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, in this appeal, any delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating action, several RO letters, SOC, and SSOC issued 
between 2003 and 2005 have repeatedly explained to the 
appellant what was needed to substantiate her claim.  As a 
result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating her appeal.  The RO most 
recently readjudicated the claim in June 2005 on the basis of 
all the evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has, to the extent 
possible, been accomplished.  The RO, on its own initiative, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate her 
claim, to include obtaining all available service personnel 
and administrative records and service and post-service VA 
and private medical records from the time of the veteran's 
military service to 2005.  A transcript of the hearing 
testimony of the appellant and her children has been 
associated with the claims file and considered in 
adjudicating this appeal. Significantly, the appellant has 
not identified, and the record does not otherwise indicate, 
any existing evidence pertinent to the claim that has not 
been obtained.  In April 2003, the appellant submitted what 
she stated were the last records of medical treatment of the 
veteran.  In December 2004 and again in April 2005, the RO 
requested the appellant to furnish the exact dates of a 
claimed temporary duty assignment (TDY) of the veteran to 
Vietnam; no response was received from her, as a result of 
which further RO development to verify the claimed presence 
of the veteran in Vietnam during his military service was not 
possible.       

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

During the veteran's lifetime, service connection was not 
established for any disability.  His death certificate 
indicates that the immediate cause of his death was 
metastatic gastric adenocarcinoma that had its onset 3 months 
prior to death; an October 2002 medical statement from a 
physician at the Portsmouth Naval Medical Center (PNMC) and a 
May 2005 statement from J. Huffman, M.D. (the physician who 
certified the cause of the veteran's death on his death 
certificate), indicate that DM was a contributory cause of 
death.

The appellant contends that the veteran's fatal gastric 
cancer and DM were caused by his exposure to AO during his 
military service in Vietnam, and that service connection for 
the cause of his death is thus warranted.  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.       38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor or DM becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneiform diseases consistent with chloracne,          
Type 2 diabetes (also known as Type II DM or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).            38 C.F.R. § 3.309(e).  
The VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include AO) for all 
veterans who served in Vietnam during the Vietnam Era.  See 
38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(a)(6)(iii)) (2004).  

In this case, the veteran's available service records show no 
service in Vietnam during the Vietnam Era.  Although his DD 
Form 214 shows that he received the Vietnam Service Medal and 
the Republic of Vietnam Campaign Medal, these awards only 
reflect military service during the Vietnam Era, and do not 
necessarily indicate an actual physical presence in Vietnam.  
Moreover, the veteran's service personnel and administrative 
records are completely negative for indications that he was 
ever present in Vietnam.  In a February 2003 response to the 
RO's requests, the service department stated that it was 
unable to determine whether the veteran had in-country 
service in Vietnam, but did state that there were no records 
showing that he was exposed to herbicides in service.  

Of record is AF Form 910, a report of the veteran's in-
service performance covering the period from May 1965 to May 
1966, in which a reporting official stated that the veteran 
had participated in a classified TDY, but the location of the 
TDY was not identified.  Received in July 2004 was a 
statement from the abovementioned reporting official, who 
stated that he recalled that the veteran's TDY was to Tan Son 
Nhut air base in Vietnam.  Received in June 2004 was a 
statement from the officer in charge who signed the 
abovementioned performance report; he stated that, although 
he did not recall the veteran specifically, he had no doubt 
that his TDY was in Vietnam, inasmuch as the only classified 
TDYs at that time were to 1 of       3 bases in Vietnam, and 
the wording of the performance report was the manner in which 
classified TDYs to Vietnam were addressed.   

During the June 2004 RO hearing, the appellant testified 
that, near the time of his death, the veteran told her that 
he had had military service in Vietnam, and that he believed 
that his disabilities were caused by such service.  The 
veteran's son and daughter each testified that, during his 
lifetime, they had heard various conversations of the veteran 
wherein he mentioned having had some military service in 
Vietnam.  

In June 2004, the RO requested that United States Armed 
Services Center for Research of Unit Records (formerly, 
USASCRUR, then CURR) to verify whether the veteran's TDY 
during the period from May 1965 to May 1966 was to Vietnam.  
In November 2004, the CURR responded that additional research 
could be conducted only if the exact dates of the veteran's 
TDY to Vietnam were provided.  As noted above, in December 
2004 and again in April 2005, the RO requested the appellant 
to furnish the exact dates of the claimed TDY of the veteran 
to Vietnam, but no response was received from her; hence, 
further RO development to verify the claimed presence of the 
veteran in Vietnam during his military service was not 
possible.

Thus, under the legal authority cited above, he may not be 
presumed to have been exposed to AO during claimed service in 
Vietnam, and service connection for the cause of his death 
may not be considered under that theory of entitlement.

The record also presents no other basis for service 
connection for the cause of the veteran's death in this case.  
The service medical records are completely negative for 
findings or diagnoses of any carcinoma or DM, and there is no 
medical evidence that any carcinoma or DM was manifested 
during the first post-service year.  Hence, the conditions 
resulting in the veteran's death were not shown in or shortly 
after service.  In fact, the first objective evidence of 
gastric carcinoma and DM was in 2002, many years post 
service, and there are no medical records that contain a 
competent medical opinion relating any such disability to the 
veteran's military service.  To the contrary, July 2002 
records from the PNMC note only a 3-month history of DM, and 
no other medical records from that medical facility or from      
R. Doyle, M.D., or Dr. Huffman relate either DM or gastric 
carcinoma to the veteran's military service or any incident 
thereof.  The record contains no other medical evidence 
linking DM or gastric carcinoma to the veteran's military 
service, and neither the appellant nor her representative has 
alluded to the existence of any such evidence.

The Board has considered the appellant's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate medical training and expertise, she 
simply is not competent to render a probative opinion on a 
medical matter-such as whether there exists a medical 
relationship between the veteran's death from a gastric 
carcinoma or DM and his military service or any incident 
thereof.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death, to 
include as due to AO exposure, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


